Denied February 28, 1915.
On Petition for Rehearing.
(146 Pac. 475.)
Mr. Justice Benson delivered the opinion of the court.
After a careful re-examination of the evidence herein, we are satisfied that the case has been correctly *108decided, and that there has been nothing presented which would justify a further consideration of the questions involved.
It is therefore ordered that the petition for rehearing he denied. Reversed. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice Burnett and Mr. Justice Bean concur.